IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LEON WOODARD,                                : No. 92 MM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOHN WETZEL, SECRETARY OF THE                :
DEPARTMENT OF CORRECTIONS;                   :
BERNADETTE MASON, FACILITY                   :
MANAGER OF SCI-MAHANOY; JOSHUA               :
SHAPERIO [SIC], ATTORNEY GENERAL             :
OF PENNSYLVANIA,                             :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2020, the “Motion Seeking Release from

Respondents[’] Custody” is DENIED.